IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
D. S., MOTHER OF A. M. AND
A. S., MINOR CHILDREN,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3985

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed December 1, 2016.

An appeal from the Circuit Court for Duval County.
David M. Gooding, Judge.

Crystal Mcbee Frusciante, Sunrise; Office of Criminal Conflict and Civil Regional
Counsel, Tallahassee, for Appellant.

Ward L. Metzger, Department of Children and Families, Jacksonville; David Paul
Krupski, Guardian ad Litem Program, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, JAY, and WINSOR, JJ., CONCUR.